 

Exhibit 10.01

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement ("Agreement") is entered into as of the [__] day
of [_______], 20__ by and between [________] a Delaware corporation (the
“Company”), and [__________] ( "Indemnitee" ).

 

RECITALS

 

A.               The Company and Indemnitee recognize the continued difficulty
in obtaining liability insurance for the Company's directors and officers, the
significant increases in cost of such insurance and the general reductions in
the coverage of such insurance.

 

B.               The Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors and officers
to expensive litigation risks at the same time as the availability and coverage
of liability insurance has been severely limited.

 

C.               The Company desires to attract and retain the services of
highly qualified individuals, such as Indemnitee, to serve the Company and, in
part, in order to induce Indemnitee to continue to provide services to the
Company, wishes to provide for the indemnification and advancing of expenses to
Indemnitee to the maximum extent permitted by law.

 

D.               In view of the considerations set forth above, the Company
desires that Indemnitee be indemnified by the Company as set forth herein.

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

AGREEMENT

 

1.               Indemnification.

 

(a)      Indemnification of Expenses. The Company shall indemnify Indemnitee to
the fullest extent permitted by law if Indemnitee was or is or becomes a party
to or witness or other participant in, or is threatened to be made a party to or
witness or other participant in, any threatened, pending or completed action,
suit, proceeding or alternative dispute resolution mechanism, or any hearing,
inquiry or investigation that Indemnitee in good faith believes might lead to
the institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a "Claim") by reason of (or arising in part out of) any event
or occurrence related to the fact that Indemnitee is or was a director or
officer of the Company, or any subsidiary of the Company, or is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action or inaction on the part of Indemnitee
while serving in such capacity (hereinafter an "Indemnifiable Event" ) against
any and all expenses (including attorneys' fees and all other costs, expenses
and obligations incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness in or participate in, any such action, suit, proceeding, alternative
dispute resolution mechanism, hearing, inquiry or investigation), losses,
claims, damages, liabilities, judgments, fines, penalties and amounts paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) of such Claim and any federal,
state, local or foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses (collectively, hereinafter "Expenses") if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action, suit or proceeding, Indemnitee had no reasonable cause to believe
Indemnitee's conduct was unlawful.

 

1 

 

 

(b)     Mandatory Payment of Expenses. Notwithstanding any other provision of
this Agreement other than Section 7 hereof, to the extent that Indemnitee has
been successful on the merits or otherwise, including, without limitation, the
dismissal of a Claim without prejudice, in defense of any Claim referred to in
Section (1)(a) hereof or in the defense of any Claim, issue or matter therein,
Indemnitee shall be indemnified against all Expenses incurred by Indemnitee in
connection therewith.

 

2.               Expenses; Indemnification Procedure.

 

(a)      Advancement of Expenses. The Company shall pay all Expenses incurred by
Indemnitee in connection with the investigation, defense, settlement or appeal
of any civil or criminal Claim referenced in Section 1(a) hereof in advance of
the final disposition of such Claim. Indemnitee shall deliver to the Company an
Undertaking, substanitallyi n the form of Exhibit A hereto, whereby Incemnitee
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company as authorized hereby. The advances to be made hereunder shall be
paid by the Company to Indemnitee following a request therefor, but in any event
no later than forty-five days after receipt by the Company of written demand
from Indemnitee for such advances.

 

(b)      Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to Indemnitee's right to be indemnified under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification or advancement will or could be sought
under this Agreement. Notice to the Company shall be directed to the General
Counsel of the Company at the address shown on the signature page of this
Agreement (or such other address as the Company shall designate in writing to
Indemnitee). The failure to promptly notify the Company of the commencement of
the action, suit or proceeding, or of Indemnitee’s request for indemnification,
will not relieve the Company from any liability that it may have to Indemnitee
hereunder or otherwise, except to the extent the Company is actually and
materially prejudiced in its defense of such action, suit or proceeding as a
result of such failure or delay, and any such failure or delay shall not
constitute a waiver by Indemnitee of any rights under this Agreement or
otherwise. To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request therefor including such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to enable the Company to determine whether and to what extent
Indemnitee is entitled to indemnification.

 

(c)      Procedure. Any indemnification and advances of Expenses provided for in
Section 1 and Section 2 of this Agreement shall be paid by the Company to
Indemnitee as soon as practicable after receipt of written request from
Indemnitee for such indemnification or advances along with appropriate written
documentation verifying such Expenses, but in any event no later than sixty days
after receipt of such request. If the Company believes that Indemnitee has not
met the standards of conduct which make it permissible under applicable law for
the Company to indemnify Indemnitee for the Expenses claimed, the Company may
file an action in the Court of Chancery of the State of Delaware to obtain a
declaratory judgment that Indemnitee is not entitled under applicable law to
receive indemnification or advancement from the Company (hereinafter a
“Declaratory Action”). If the Company files a Declaratory Action, Indemnitee
shall be entitled to receive interim payments of Expenses pursuant to Subsection
2(a) including Expenses incurred in defending a Declaratory Action unless and
until the Court of Chancery of the State of Delaware issues an order or judgment
that Indemnitee is not entitled under applicable law to receive indemnification
or advancement from the Company. If the Court of Chancery of the State of
Delaware issues an order or judgment in a Declaratory Action that Indemnitee is
not entitled under applicable law to receive indemnification or advancement from
the Company, the Company shall have no further obligation under this Agreement,
the Company's Certificate of Incorporation, the Company Bylaws or any other
applicable law, statute or rule to provide indemnification or advances of
Expenses to Indemnitee and Indemnitee shall be responsible for repaying all such
amounts previously advanced to Indemnitee as provided in Section 2(a).

 

2 

 

 

(d)      No Presumptions. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its stockholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not met the applicable standard of
conduct.

 

(e)      Burden of Proof. In a Declaratory Action, the burden of proof shall be
on the Company to establish that Indemnitee is not entitled to indemnification
or advances.

 

(f)       Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Claim in accordance with
the terms of such policies.

 

(g)      Selection of Counsel. In the event the Company shall be obligated
hereunder to pay the Expenses of any Claim, the Company shall be entitled to
assume the defense of such Claim with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to Indemnitee of
written notice of its election so to do. After delivery of such notice, approval
of such counsel by Indemnitee and the retention of such counsel by the Company,
the Company will not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same Claim.
Notwithstanding the Company's assumption of the defense of any Claim, the
Company shall be obligated to pay the Expenses of any Claim if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) the Company shall have reasonably concluded that there is a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense such that Indemnitee needs to be separately represented, or (C) the
Company shall not continue to retain counsel to defend such Claim, then the fees
and expenses of counsel retained by Indemnitee shall be at the expense of the
Company. The Company shall have the right to conduct such defense as it sees fit
in its sole discretion, including the right to settle any Claim against
Indemnitee without the consent of the Indemnitee.

 

3.               Additional Indemnification Rights; Nonexclusivity.

 

(a)      Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company's
Certificate of Incorporation, the Company's Bylaws or by statute. In the event
of any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of a Delaware corporation to indemnify a member of
its Board of Directors or an officer, employee, agent or fiduciary, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits afforded by such change. In the event of any change in any
applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its Board of Directors or an officer,
employee, agent or fiduciary, such change, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties' rights and obligations hereunder except
as set forth in Section 7(a) hereof.

 

(b)      Nonexclusivity. The indemnification provided by this Agreement shall be
in addition to any rights to which Indemnitee may be entitled under the
Company's Certificate of Incorporation, its Bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware, or otherwise. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action Indemnitee took or did
not take while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

 

3 

 

 

4.               No Duplication of Payments. The Company shall not be liable
under this Agreement to make any payment in connection with any Claim made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Certificate of Incorporation, Bylaw or
otherwise) of the amounts otherwise indemnifiable hereunder.

 

5.               Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for a portion of
Expenses incurred in connection with any Claim, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such Expenses to which Indemnitee is entitled.

 

6.               Mutual Acknowledgement. Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers, employees,
agents or fiduciaries under this Agreement or otherwise. Indemnitee understands
and acknowledges that the Company has undertaken or may be required in the
future to undertake with the Securities and Exchange Commission to submit the
question of indemnification to a court in certain circumstances for a
determination of the Company's right under public policy to indemnify
Indemnitee.

 

7.               Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 

(a)      Excluded Action or Omissions. To indemnify (i) any Claim by or in the
right of the Company as to which Indemnitee shall have been adjudged to be
liable to the Company unless and to the extent that the Court of Chancery of the
State of Delaware or such other court in which such Claim was brought, shall
determine upon application that despite the adjudication of liability, in view
of all the circumstances of the case, Indemnitee is fairly and reasonably
entitled to indemnity for such Expenses such court shall deem proper, or (ii)
any other acts, omissions or transactions from which Indemnitee may not be
relieved of liability under Applicable law;

 

(b)      Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to Claims initiated or brought voluntarily by Indemnitee
and not by way of defense, except (i) with respect to Claims brought to
establish or enforce a right to indemnification or advancement under this
Agreement or any other agreement or insurance policy or under the Company's
Certificate of Incorporation or Bylaws, as now or hereafter in effect relating
to Claims for Indemnifiable Events, (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim, or (iii) as
otherwise required under Section 145 of the Delaware General Corporation Law,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be;

 

(c)      Claims Under Section 16(b). To indemnify Indemnitee for Expenses and
the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

 

(d)      Disgorgement of Profits and Bonuses Pursuant to Section 304. To
indemnify Indemnitee for (i) any bonus or other incentive-based or equity-based
compensation received by Indemnitee or (ii) any profits arising from the sale of
securities made by Indemnitee that Indemnitee is required pursuant to Section
304 of the Sabarnes-Oxley Act of 2002 to reimburse to the Company.

 

8.               Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee's estate, spouse, heirs, executors or personal or legal
representatives after the expiration of five (5) years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such five-year period; provided , however , that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

4 

 

 

9.               Construction of Certain Phrases.

 

(a)      For purposes of this Agreement, references to the "Company" shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors, officers, employees, agents or
fiduciaries, so that if Indemnitee is or was a director, officer, employee,
agent or fiduciary of such constituent corporation, or is or was serving at the
request of such constituent corporation as a director, officer, employee, agent
or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, Indemnitee shall stand in the same
position under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

(b)      For purposes of this Agreement, references to "other enterprises" shall
include employee benefit plans; references to "fines" shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to "serving at the request of the Company" shall include any service
as a director, officer, employee, agent or fiduciary of the Company which
imposes duties on, or involves services by, such director, officer, employee,
agent or fiduciary with respect to an employee benefit plan, its participants or
its beneficiaries; and if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, Indemnitee shall be deemed to have
acted in a manner "not opposed to the best interests of the Company" as referred
to in this Agreement.

 

10.             Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

11.             Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives. The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all, or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. This Agreement shall
continue in effect with respect to Claims relating to Indemnifiable Events
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary of the Company or of any other enterprise at the
Company's request.

 

12.             Notice. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given (a) five (5) days after deposit with
the U.S. Postal Service or other applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand, (c)
one business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid, or (d) one day after the business
day of delivery by facsimile transmission with confirmation of receipt, if
delivered by facsimile transmission, with copy by first class mail, postage
prepaid, and shall be addressed if to Indemnitee, at the Indemnitee address as
set forth beneath Indemnitee signatures to this Agreement and if to the Company
at the address of its principal corporate offices (attention: Secretary) or at
such other address as such party may designate by ten days' advance written
notice to the other party hereto.

 

13.             Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action which arises out of or relates to
this Agreement and agree that any action instituted under this Agreement shall
be commenced, prosecuted and continued only in the Court of Chancery of the
State of Delaware in and for New Castle County, which shall be the exclusive and
only proper forum for adjudicating such a claim.

 

5 

 

 

14.             Severability. The provisions of this Agreement shall be
severable in the event that any of the provisions hereof (including any
provision within a single section, paragraph or sentence) are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law. Furthermore, to the fullest extent possible, the provisions of this
Agreement (including, without limitations, each portion of this Agreement
containing any provision held to be invalid, void or otherwise unenforceable,
that is not itself invalid, void or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.

 

15.             Choice of Law. This Agreement shall be governed by and its
provisions construed and enforced in accordance with the laws of the State of
Delaware, as applied to contracts between Delaware residents, entered into and
to be performed entirely within the State of Delaware, without regard to the
conflict of laws principles thereof.

 

16.             Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

17.            Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless it is in
writing signed by both the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.

 

18.             Integration and Entire Agreement. This Agreement sets forth the
entire understanding between the parties hereto and supersedes and merges all
previous written and oral negotiations, commitments, understandings and
agreements relating to the subject matter hereof between the parties hereto.

 

19.             No Construction as Employment Agreement. Nothing contained in
this Agreement shall be construed as giving Indemnitee any right to be retained
in the employ of the Company or any of its subsidiaries.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  [__________]             By: [__________]   Title: [___________]

 

AGREED TO AND ACCEPTED BY:         Signature:       [_______________]  

 

6 

 

 

EXHIBIT A — GENERAL FORM OF UNDERTAKING FOR ADVANCEMENT OF EXPENSES

 



1.          This instrument (this “Undertaking”) is being executed by the
undersigned in favor of ****** a Delaware corporation (the “Corporation”),
pursuant to that certain Director Indemnification Agreement, made as of [•],
20__ (the “Indemnification Agreement”), by and between the Corporation and the
undersigned.

 

2.          I am requesting advancement of expenses which have been or will be
actually and reasonably incurred by me or on my behalf in connection with a
proceeding to which I am a party or am threatened to be made a party, or in
which I am or may be participating, by reason of my status as a director or
fiduciary of the Company.

 

3.          With respect to all matters related to such proceeding, I believe I
acted in good faith and in a manner I reasonably believed to be in or not
opposed to the best interests of the Corporation or its affiliates, and, with
respect to any criminal proceeding, I had no reasonable cause to believe that my
conduct was unlawful.

 

4.          I hereby undertake to repay any advancement of expenses if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal or otherwise in accordance with Delaware law that I am
not entitled to be so indemnified for such Expenses.

 

5.          I am requesting advancement of Expenses in connection with the
following matter: [PROVIDE DETAILS]

 









    Name of Indemnitee:   Dated:  







 

7 

